Per Curiam.
We 'have heard 'appeals in this case, and related cases, on two prior 'occasions — at the Fall Term 1961, and the Fall Term 1962. Conference v. Creech, 256 N.C. 128, 123 S.E. 2d 619; Conference v. Miles, 259 N.C. 1, 129 S.E. 2d 600. These prior opinions seit out the pleadings and the law applicable to> the matters in controversy. The latter opinion (filed 6 March 1963) summarizes the evidence adduced at the trial in Superior Court held in March 1962. That opinion is the law of the case. We ordered a new trial for reasons set out in the opinion.
There was a retrial in August 1963. From this the present appeal arises. This trial was begun on 5 August and terminated on 22 August. *180Plaintiffs ^nd defendants introduced voluminous evidence. Defendants moved for nonsuit at the end of plaintiffs’ evidence .and again at the close of all of the evidence. The motions were overruled. The court charged the jury and ¡submitted the ease to them upon -proper issues. After the jury had deliberated about two hours, the judge withdrew the case from the jury, entered a judgment of nonsuit and therein dismissed the -action and made other decrees bearing upon -the matters in 'controversy. In allowing the motion for nonsuit ¡and entering the judgment, the court fell into error. The evidence, considered in the light -most favorable to plaintiffs, makes out a prima facie case for plaintiffs on all material is-sues of fact. No purpose -can be served by a review of the evidence here.
The ruling of the court -on tire motion -to- nonsuit i-s reversed and the judgment below will be vacated.
Reversed.